DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-32 responded on July 08, 2022 are pending.
Response to Arguments
Applicant’s arguments, see pg. 9-10, filed July 08, 2022, with respect to the priority of claim(s) 7, 15, 23 and 31 have been fully considered and are persuasive.  
Applicant's arguments, see pg. 11-12, filed July 08, 2022, with respect to the rejection(s) of claim(s) 1, 9, 17 and 25 under 35 USC § 103 have been fully considered but they are not persuasive. Applicant argued that LG does not teach "determining a first set of uplink resources for repeated transmission of one or more acknowledgment (ACK) bits across multiple symbols within a transmission time interval (TTI)", particularly what resource is not being addressed. LG discloses HARQ ACK by BPSK or QPSK modulation is repeated in time domain and multiplied with sequence(s). In general, the sequence defined for LTE PUCCH can be reused for UCI and DMRS sequences in NR-PUCCH with up to 2 UCI bits on pg. 3 section 3.1,  and given PUCCH resource unit (PRU) table 2 on pg.4 and an example of possible PRU location Fig. 2 and Proposal #3  For small UCI payload with 1 or 2 bit(s), DMRS location per PUCCH resource unit (PRU) for long NR-PUCCH is to be determined with consideration of UE multiplexing capacity and performance (as provided in Table 2) on pg. 5. Furthermore, Choi discloses multiplexing with a short HARQ-ACK PUCCH can be supported on either the DMRS or UCI subcarriers see [0036].
Applicant also argued that LG does not teach " determining a second set of uplink resources for multiplexing at least demodulation reference signals (DMRS) with the one or more ACK bits", particularly what resource is not being  taught. LG discloses HARQ ACK by BPSK or QPSK modulation is repeated in time domain and multiplied with sequence(s). In general, the sequence defined for LTE PUCCH can be reused for UCI and DMRS sequences in NR-PUCCH with up to 2 UCI bits on pg. 3 section 3.1,  and  given PUCCH resource unit (PRU) table 2 on pg.4 and an example of possible PRU location Fig. 2 and Proposal #3  For small UCI payload with 1 or 2 bit(s), DMRS location per PUCCH resource unit (PRU) for long NR-PUCCH is to be determined with consideration of UE multiplexing capacity and performance (as provided in Table 2) on pg. 5. Furthermore, Choi discloses multiplexing with a short HARQ-ACK PUCCH can be supported on either the DMRS or UCI subcarriers see [0036].
Applicant's arguments, see pg. 12, filed July 08, 2022, with respect to the rejection(s) of claim(s) 6, 14, 22, and 30 under 35 USC § 103 have been fully considered but they are not persuasive. Applicant also argued that LG does not teach " the one or more ACK bits being multiplexed with the DMRS based on the first set of uplink resources and the second set of uplink resources comprise the OCCs being based on a duration of the determined uplink resources including the first set and the second set of uplink resources", particularly OCC on a duration of the determined uplink resources [within the TTI] including the first set and the second set of uplink resources length being based on the symbols in a frequency hop is not being taught. LG given OCC length can be different between frequency hops if each hop has different number of symbols on pg. 4 as well as table 1 discloses a duration of first and second set of resources with number of symbols on pg. 2. It is not clear what of OCC being based on a duration of the determined uplink resources including the first and the second set of uplink resources.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG et al. (R1-1710315, Design of long NR-PUCCH for up to 2 UCI bits, uploaded on June 17, 2017, hereinafter "LG") in view of Cho et al. (US 2020/0092876 A1, provisional application No. 62/476,594 and No. 62/476,425 filed on Mar. 24, 2017, hereinafter "Cho").
Regarding claim 1, Cho discloses method for wireless communications by a user equipment (UE), comprising:
determining a first set of uplink resources for repeated transmission of one or more acknowledgment (ACK) bits across multiple symbols within a transmission time interval (TTI) (LG, pg. 4 UE multiplexing capacity can be determined by the minimum OCC length among UCI (i.e. first set of UL resources) and DMRS in each hop, HARQ ACK by BPSK or QPSK modulation is repeated in time domain and multiplied with sequence(s). In general, the sequence defined for, LTE PUCCH can be reused for UCI and DMRS sequences in NR-PUCCH with up to 2 UCI bits);
determining a second set of uplink resources for multiplexing at least demodulation reference signals (DMRS) with the one or more ACK bits (LG, pg. 4 UE multiplexing capacity can be determined by the minimum OCC length among UCI  and DMRS (i.e. second set of UL resources) in each hop, HARQ ACK by BPSK or QPSK modulation is repeated in time domain and multiplied with sequence(s). In general, the sequence defined for, LTE PUCCH can be reused for UCI and DMRS sequences in NR-PUCCH with up to 2 UCI bits, HARQ ACK by BPSK or QPSK modulation is repeated in time domain and multiplied with sequence(s). In general, the sequence defined for LTE PUCCH can be reused for UCI and DMRS sequences in NR-PUCCH with up to 2 UCI bits on pg. 3 section 3.1); and
transmitting the one or more ACK bits multiplexed with the DMRS in alternating symbols using the first set of uplink resources and the second set of uplink resources (LG, pg. 3-4 HARQ ACK by BPSK or QPSK modulation is repeated in time domain and multiplied with sequence(s). In general, the sequence defined for LTE PUCCH can be reused for UCI and DMRS sequences in NR-PUCCH with up to 2 UCI bits) (Cho, [0036] In addition, multiplexing with a short HARQ-ACK PUCCH can be supported on either the DMRS or UCI subcarriers). 
LG discloses UE multiplexing capacity determined by minimum OCC length among UCI and DMRS in each hop on pg. 4 but does not explicitly disclose wherein the one or more ACK bits are multiplexed with the DMRS based on the first set of uplink resources and the second set of uplink resources.
Cho from the same field of endeavor discloses wherein the one or more ACK bits are multiplexed with the DMRS based on the first set of uplink resources and the second set of uplink resources (Cho, [0036-37] multiplexing with a short HARQ-ACK PUCCH can be supported on either the DMRS or UCI subcarriers the other comb is used to transmit DMRS for the HARQ ACK).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified NR-PUCCH disclosed by LG and UCI and DMRS multiplexed with HARQ-ACK disclosed by Cho with a motivation to make this modification in order to improved performance
for a short PUCCH that carries 1-2 UCI bits (Cho, [0042]).
Regarding claim 2, LG discloses wherein determining the first set of uplink resources and determining the second set of uplink resources are based on whether intra-slot frequency hopping is enabled at the UE (LG, pg. 6 to support the configurability on enabling/disabling of intra-slot hopping for long duration PUCCH, with consideration of RS overhead).
	Regarding claim 3, LG discloses wherein the one or more ACK bits are modulated using at least one of binary phase-shift keying (BPSK) or quadrature phase-shift keying (QPSK) modulation (LG, pg. 1 HARQ ACK by BPSK or QPSK modulation is repeated in time domain and multiplied with sequence(s)).
	Regarding claim 4, LG discloses support sufficient UE multiplexing capacity with cyclic shift but does not explicitly disclose wherein the one or more ACK bits are frequency domain multiplexed with one or more ACK bits of one or more other UEs using different cyclic shifts corresponding to different UEs including the UE and the one or more other UEs.
Cho from the same field of endeavor discloses wherein the one or more ACK bits are frequency domain multiplexed with one or more ACK bits of one or more other UEs using different cyclic shifts corresponding to different UEs including the UE and the one or more other UEs (Cho, [0044] multiple user multiplexing, the short HARQ-ACK PUCCHs for different UEs can be multiplexed within the same PRB by assigning different cyclic shifts for the CAZAC sequences to the UEs). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified NR-PUCCH disclosed by LG and UCI and DMRS multiplexed with HARQ-ACK disclosed by Cho with a motivation to make this modification in order to improved performance
for a short PUCCH that carries 1-2 UCI bits (Cho, [0042]).
	Regarding claim 5, LG discloses wherein the one or more ACK bits are sent with time domain multiplexing using orthogonal cover codes (OCCs) (LG, pg. 1 Long duration NR-PUCCH for up to 2 bits in a given slot is composed as the followings:
– HARQ ACK by BPSK or QPSK modulation is repeated in time domain and multiplied with sequence(s) and Time domain OCC can be applied over multiple UCI/DMRS symbols per frequency hop).
	Regarding claim 6, LG discloses wherein the one or more ACK bits being multiplexed with the DMRS based on the first set of uplink resources and the second set of uplink resources comprise the OCCs being based on a duration of the determined uplink resources including the first set and the second set of uplink resources (LG, pg. 2, 3-4 Time domain OCC can be applied over multiple UCI/DMRS symbols per frequency hop, LTE PUCCH can be reused for UCI and DMRS sequences in NR-PUCCH with up to 2 UCI bits, to support sufficient UE multiplexing capacity, time domain OCC (on top of cyclic shift) was agreed to be applied over multiple UCI/DMRS symbols per frequency hop, OCC length can be different between frequency hops if each hop has different number of symbols and table 1 discloses the duration of first and second set with different number of symbols).
Regarding claim 7, LG discloses wherein a duration of the OCCs is based on whether intraslot hopping is enabled at the UE (LG, pg. 4 UE multiplexing capacity can be determined by the minimum OCC length among UCI and DMRS in each hop (i.e. intra hopping is enabled)).
	Regarding claim 8, LG discloses a small UCI payload with 1 or 2 bits, but does not explicitly disclose prior to transmitting the one or more ACK bits multiplexed with the DMRS, encoding the one or more ACK bits with a simplex code resulting in a plurality of encoded ACK bits including at least one more bit than the one or more ACK bits prior to encoding. 
Cho from the same field of endeavor discloses prior to transmitting the one or more ACK bits multiplexed with the DMRS, encoding the one or more ACK bits with a simplex code resulting in a plurality of encoded ACK bits including at least one more bit than the one or more ACK bits prior to encoding (Cho, [0040] Multiple short PUCCH structures can be employed for carrying 1-2 bits (i.e. simplex code) of hybrid ARQ acknowledgement (HARQ-ACK), wherein transmitting the one or more ACK bits comprises transmitting the plurality of encoded ACK bits, and wherein repeated transmission of the one or more ACK bits comprises repeated transmission of different subsets of the plurality of encoded ACK bits using Quadrature Phase Shift Keying (QPSK) modulation (Cho, [0039] with respect to a short PUCCH to carry a few tens of UCI bits, the DMRS can be sent on four subcarriers per PRB (i.e., 4 subcarriers per 12 subcarriers), which can result in an overhead of 1A Each UCI subcarrier can carry a quadrature phase shift keying (QPSK) symbol corresponding to different UCI encoded bits).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified NR-PUCCH disclosed by LG and UCI and DMRS multiplexed with HARQ-ACK disclosed by Cho with a motivation to make this modification in order to improved performance
for a short PUCCH that carries 1-2 UCI bits (Cho, [0042]).
Regarding claims 9-16, these claims recite "An apparatus, comprising:
a non-transitory memory comprising executable instructions; and
a processor in data communication with the memory and configured to execute the instructions to cause the apparatus to: " (Cho, Fig. 17-18 [0082-83]) that disclose similar steps as recited by the method of claims 1-8, thus are rejected with the same rationale applied against claims 1-8 as presented above.
Regarding claims 17-24, these claims recite "An apparatus" (Cho, Fig. 17-18 [0082-83]) that disclose similar steps as recited by the method of claims 1-8, thus are rejected with the same rationale applied against claims 1-8 as presented above.
Regarding claims 25-32, these claims recite "A non-transitory computer readable medium having instructions stored thereon that, when executed by a user equipment (UE), cause the UE to perform a method" (Cho, Fig. 17-18 [0082-83]) that disclose similar steps as recited by the method of claims 1-8, thus are rejected with the same rationale applied against claims 1-8 as presented above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415